Exhibit 10.11

 

SEPARATION AGREEMENT

 

EnergySolutions, Inc., a Delaware corporation (the “Company”), and Val John
Christensen (“Executive”) have entered into this Separation Agreement (this
“Separation Agreement”) on June 10, 2012.

 

RECITALS

 

A.            Executive and the Company previously entered into an Executive
Severance Agreement, dated as of November 4, 2011 (the “Executive Severance
Agreement”).

 

B.            The parties desire to enter into this Separation Agreement in
order to (i) establish the terms of Executive’s separation from service with the
Company, (ii) confirm the payments and benefits to which Executive is entitled
under the Executive Severance Agreement as a result of Executive’s separation
from service with the Company, and (iii) confirm Executive’s obligations to the
Company pursuant to the Executive Severance Agreement following Executive’s
separation from service with the Company.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Separation Agreement, the parties agree as follows:

 

1.             Termination of Employment.

 

(a)                                  As of 11:59 pm, Mountain Time, on June 10,
2012 (the “Termination Date”), Executive’s employment with the Company will
terminate.  As of the Termination Date, Executive resigns all positions
Executive holds as an officer, director or employee of the Company and its
subsidiaries and affiliates, and will promptly execute such documents and take
such actions as may be necessary or reasonably requested by the Company to
effect or memorialize the resignation of such positions.  Executive’s
termination of employment as of the Termination Date will be considered a
termination by the Company without Cause (as such term is defined in the
Executive Severance Agreement).

 

(b)                                 Executive’s termination pursuant to
Section 1(a) will be a “separation from service,” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and official
guidance issued thereunder (“Section 409A”).

 

2.             Payments and Other Consideration.  In accordance with the terms
of the Executive Severance Agreement, subject to the terms and conditions
thereof (including, without limitation, Executive’s compliance with Sections 3
and 6 hereof), Executive is entitled to receive:

 

(a)                                  all Accrued Obligations (as such term is
defined in the Executive Severance Agreement);

 

--------------------------------------------------------------------------------


 

(b)                                 a lump sum cash amount equal to the Pro Rata
Bonus (as such term is defined in the Executive Severance Agreement), payable at
the later of (i) within 30 calendar days after a determination of the actual
bonus is made by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) or other appropriate body, as provided in the
Company’s Annual Incentive Plan or comparable arrangement for the year in which
the termination occurs, but not later than March 15, 2013, and (ii) the “Six
Month Deferral Date” (as such term is defined in the Executive Severance
Agreement);

 

(c)                                  an aggregate cash amount equal to $3
million in respect of severance pay equal to Executive’s current monthly Base
Salary (as such term is defined in the Executive Severance Agreement) plus
Executive’s current Target Bonus (as such term is defined in the Executive
Severance Agreement) for 24 months from the Termination Date, with such
aggregate amount divided into equal monthly portions and payable in accordance
with the Company’s regular pay practices; provided that any severance payment
installments will be suspended for the period prior to the Six Month Deferral
Date and paid in arrears on the Six Month Deferral Date;

 

(d)                                 in respect of the Welfare Benefit
Continuation (as such term is defined in the Executive Severance Agreement),
provided Executive elects coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay or reimburse
Executive for such premiums (each as in effect on the Termination Date) until
the earlier of (i) the 24-month anniversary of the Termination Date and (ii) the
date Executive has commenced new employment and has thereby become eligible for
health benefits from another employer;

 

(e)                                  the provision of professional outplacement
services in accordance with the Executive Severance Agreement for up to one year
following the Termination Date;

 

(f)                                    notwithstanding anything to the contrary
in any applicable equity plan or award agreement, each equity award that is held
by Executive and outstanding as of the Termination Date will otherwise continue
to vest in accordance with its terms through the date of the termination of the
Consulting Agreement (the “Consulting End Date”);

 

(g)                                 notwithstanding anything to the contrary in
any applicable equity plan or award agreement, each option to acquire shares of
the Company’s common stock that is held by Executive and vested and outstanding
as of the Termination Date will remain outstanding and exercisable for 90 days
following the Consulting End Date (but in no event later than the date of
expiration of the original term of such option); and

 

(h)                                 notwithstanding anything to the contrary in
any applicable equity plan or award agreement, any outstanding performance share
units granted to

 

2

--------------------------------------------------------------------------------


 

Executive by the Company, the performance periods for which have not been
completed as of the Consulting End Date, will vest and be payable to Executive
in accordance with the terms thereof, except that such awards will only vest on
a pro rata basis (determined by dividing (i) the number of years in the
applicable performance period that elapsed through the end of the year in which
the Consulting End Date occurs by (ii) the total number of years in the
applicable performance period), subject to the achievement of the applicable pro
rata performance goals (determined in the case of each applicable performance
goal by dividing (A) the actual achievement with respect to the performance goal
through the end of the year in which the Consulting End Date occurs by (B) the
applicable performance target(s) in respect of the entire original performance
period),

 

in each case (other than Sections 1(f), (g) and (h) hereof) paid or provided as
set forth in, and subject to the terms and conditions of, the Executive
Severance Agreement (together, the “Severance Benefits”), but subject in all
events to Section 16 hereof.  The Severance Payments will be in complete
satisfaction of any and all compensation, severance or other benefits otherwise
due to Executive upon termination of employment (including, without limitation,
any amounts otherwise payable under the Executive Severance Agreement).

 

3.             General Release Agreement.  As contemplated by the Executive
Severance Agreement, as a condition to the receipt of the Severance Benefits,
Executive must first execute and deliver to the Company (and, if applicable, not
revoke) the General Release Agreement attached hereto as Exhibit A (the
“Release”), which Release will constitute a part of this Separation Agreement.

 

4.             Affirmations.  Executive affirms that Executive has not filed or
caused to be filed, and is not presently a party to any claim, complaint or
action against the Company or any of its subsidiaries or affiliates in any
forum.  Executive also affirms that Executive has no known workplace injuries or
occupational diseases, and has been provided and has not been denied any leave
requested under the Family and Medical Leave Act.  Executive disclaims and
waives any right of reinstatement with the Company or any of its subsidiaries or
affiliates.

 

5.             Benefits and COBRA.  Executive has ceased all Company health
benefit coverage and other benefit coverage.  Executive acknowledges that the
Company has advised Executive that, pursuant to COBRA, Executive has a right to
elect continued coverage under the Company’s group health plan for a period of
18 months, or such longer period as permitted under applicable law, from the
Termination Date.

 

6.             Restrictive Covenants.  Executive acknowledges and agrees that
any and all of Executive’s obligations and restrictive covenants contained in
the Executive Severance Agreement will continue in effect in accordance with the
terms and conditions thereof.

 

7.             Notices.  Any notice, demand, claim or other communication under
this Separation Agreement must be in writing and will be deemed to have been
given (a) on delivery if delivered personally or by courier service or (b) on
the date of transmission

 

3

--------------------------------------------------------------------------------


 

thereof if sent by electronic facsimile transmission and delivery is confirmed,
but, in each case, only if addressed to the parties in the following manner at
the following addresses (or at the other address as a party may specify by
notice to the other):  (i) to the Company, to the attention of the Corporate
Secretary (with a copy to the Chairman of the Committee) at its principal
executive offices and (ii) to Executive, at Executive’s principal address as set
forth in the Company’s records.

 

8.             Governing Law.  This Separation Agreement will be governed by and
construed and enforced according to the laws of the State of Utah, without
regard to conflict of laws principles thereof.  Any dispute, controversy or
claim arising hereunder will be treated in accordance with Section 17 of the
Executive Severance Agreement.

 

9.             Nonadmission of Wrongdoing.  The parties agree that neither this
Separation Agreement nor the furnishing of the consideration set forth herein
will be deemed or construed at any time for any purpose as an admission by any
party of any liability, wrongdoing or unlawful conduct of any kind.

 

10.           Amendment; Waiver. This Separation Agreement may not be modified,
altered or changed except upon express written consent of both of the parties. 
The failure of any party to insist upon the performance of any of the terms and
conditions in this Separation Agreement, or the failure to prosecute any breach
of any of the terms and conditions of this Separation Agreement, will not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Separation Agreement will remain in full force and effect as if no such
forbearance or failure of performance had occurred.

 

11.           Entire Agreement. This Separation Agreement (including, without
limitation, the Release, which will constitute a part of this Separation
Agreement) sets forth the entire agreement between the parties hereto and,
except for the Executive Severance Agreement, as amended hereby, fully
supersedes any prior agreements or understandings between the parties concerning
the specific subject matter of this Separation Agreement.  Each party
acknowledges that it has not relied on any representations, promises, or
agreements of any kind made to it in connection with the other party’s decision
to enter into this Separation Agreement, except for those set forth in this
Separation Agreement.

 

12.           Severability.  If any provision of this Separation Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Separation Agreement.

 

13.           Withholding for Taxes.  The Company may withhold from any amounts
payable hereunder all federal, state, city or other taxes as will be required to
be withheld pursuant to any applicable law or government regulation or ruling.

 

14.           Binding Effect; Assignment.  This Separation Agreement will inure
to the benefit of and be binding upon the heirs, executors, administrators,
successors and assigns of the parties, including, without limitation, any
successor to the Company.  The parties

 

4

--------------------------------------------------------------------------------


 

represent and warrant that they have not transferred or assigned to any person
or entity any rights or obligations herein.  This Separation Agreement is not
assignable by either party without the prior written consent of the other,
except that the Company may assign this Separation Agreement to any assignee of
or successor to substantially all of the business or assets of the Company or
any direct or indirect subsidiary thereof without prior written consent of
Executive.

 

15.           Counterparts.  This Separation Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

16.           Section 409A.  To the extent applicable, it is intended that this
Separation Agreement comply with the provisions of Section 409A.  This
Separation Agreement will be interpreted in accordance with Section 6 of the
Executive Severance Agreement.  Additionally, the following rules will apply to
any obligation to reimburse an expense or provide an in-kind benefit that is
nonqualified deferred compensation within the meaning of Section 409A:  (a) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year, (b) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (c) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

17.           Captions; Drafter Protection.  The headings and captions herein
are provided for reference and convenience only, and will not be employed in the
construction of this Separation Agreement.  It is agreed and understood that the
general rule pertaining to construction of contracts, that ambiguities are to be
construed against the drafter, will not apply to this Separation Agreement.

 

18.           Consultation with Attorney; Voluntary Agreement.  Executive
acknowledges that (a) the Company has advised Executive of Executive’s right to
consult with an attorney of Executive’s own choosing prior to executing this
Separation Agreement, (b) Executive has carefully read and fully understands all
of the provisions of this Separation Agreement, and (c) Executive is entering
into this Separation Agreement, including, without limitation, the Release,
knowingly, freely and voluntarily in exchange for good and valuable
consideration.

 

19.           Consulting Agreement.  Executive and the Company will enter into a
consulting agreement pursuant to which the Company will pay Executive $25,000
per month in respect of Executive’s consulting services thereunder (the
“Consulting Agreement”); provided, however, that the level of bona fide services
Executive performs for the Company following the Termination Date will
permanently decrease to no more than 20% of the average level of bona fide
services Executive performed during the 36-month period preceding the
Termination Date (or such shorter period as Executive was employed by the
Company).

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement on the
date first written above.

 

 

 

 

COMPANY:

 

 

 

EnergySolutions, Inc.

 

 

 

 

 

 

 

By:

/s/ Steven R. Rogel

 

 

 

 

Name: Steven R. Rogel

 

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 

Val John Christensen

 

 

 

 

 

/s/ Val John Christensen

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EnergySolutions General Release Agreement

 

EXECUTIVE:  Val John Christensen

 

This General Release Agreement constitutes a part of the Separation Agreement
between Executive and Company (and, for the avoidance of doubt, any capitalized
terms not defined in this General Release Agreement will have the meaning set
forth in the Separation Agreement).  In consideration of the benefits and
payments paid to Executive pursuant to the Executive Severance Agreement,
Executive hereby agrees as follows:

 

OBLIGATIONS OWED TO COMPANY

 

All debts owed by you to Company will be deducted from, and at the time that,
any amounts payable to you hereunder.  Debts include, without limitation,
personal expenses incurred by you from Company calling cards, long distance
charges, credit card charges and overpayments of any kind.

 

COMPANY PROPERTY

 

All Company property issued to you or in your possession must be returned to
Company on or before the Termination Date.  Company property includes, but is
not limited to, access cards, keys, computers, cellular phones, databases,
discs, client lists, books, credit cards, etc.

 

NON-COMPETE; NON-DISCLOSURE

 

During the course of your employment with Company, you have obtained information
or knowledge which is confidential or proprietary in nature relating to
Company’s business, operations, services, products or equipment.  You agree that
for a period of one year, you will not disclose or assist others in using or
disclosing, any proprietary information or proprietary documents, including but
not limited to customer lists and vendor and supplier lists, to compete or to
assist others to compete, directly or indirectly, with the business of Company. 
You also agree that for a period of two years, you will not solicit or otherwise
induce any employee of Company to terminate his/her employment with Company or
hire or solicit any independent contractor under contract with Company or
encourage such independent contractor to terminate such relationship.  You
further agree that you will not (i) in any communications with the press or
other media or any customer, client or supplier of Company, or any of Company
affiliates, criticize, ridicule or make any statement which disparages or is
derogatory of Company or its affiliates or any of their respective directors or
officers or (ii) communicate to any third party any confidential information
(including, without limitation, trade secrets and other proprietary information)
received while employed by Company of Company, any customer, client or supplier
of Company or any of Company affiliates, except as may reasonably be required
pursuant to any legal or regulatory process.

 

--------------------------------------------------------------------------------


 

GENERAL RELEASE

 

You, on your own behalf, and on behalf of your heirs and assigns, and all
persons claiming under you, hereby fully and forever unconditionally release and
discharge Company, all of its affiliated and related corporations, their
predecessors, successors and assigns, together with their divisions and
departments, and all past or present officers, directors, employees, insurers
and agents of any of them (hereinafter referred to collectively as “Releasees”),
of and from, and you covenant not to sue or assert against Releasees, for any
purpose, all claims, administrative complaints, demands, actions and causes of
action, of every kind and nature whatsoever, whether at law or in equity, and
both negligent and intentional, arising from or in any way related to your
employment by Company, based in whole or in part upon any act or omission
occurring on or before the date of this general release, without regard to your
present actual knowledge of the act or omission, which you may now have, or
which you, or any person acting on your behalf may at any future time have or
claim to have, including specifically, but not by way of limitation, matters
which may arise at common law or under federal, state or local laws, such as the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Protection Act, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, and the Equal
Pay Act.  You warrant that you have not assigned or transferred any right or
claim described in this general release.  You expressly assume all risk that the
facts and law concerning this general release may be other than as presently
known to you.  You acknowledge that, in signing this general release, you are
not relying on any information provided to you by Releasees or upon Releasees to
provide information not known to you.

 

THIS SECTION APPLIES ONLY TO EMPLOYEES 40 YEARS OF AGE AND OLDER

 

If you are 40 years of age or older, you have 21 calendar days in which to
consider and review this General Release Agreement prior to signing it.  If you
desire to knowingly waive the 21 calendar day review period prior to your
execution of this General Release Agreement, please initial: /s/ V.J.C.   

 

Further, for a period of seven calendar days following your execution of this
General Release Agreement, you may revoke this General Release Agreement by
providing notice of such revocation to Company.  Any such notice shall be given
to EnergySolutions, Attn: President, by any of the following means:

 

By US Mail:

ENERGYSOLUTIONS, Inc.

 

423 West 300 South

 

Salt Lake City, Utah 84101

 

 

Via facsimile:

(801) 321-0453

 

Such notice, if given, must be actually received by Company within seven
calendar days following your execution of this General Release Agreement.  You
agree that if you

 

--------------------------------------------------------------------------------


 

exercise your revocation right, the respective rights and obligations of the
parties to this General Release Agreement, the Separation Agreement and the
Executive Severance Agreement will be automatically void and you will
immediately pay to Company, upon demand, any and all payments made by Company to
you hereunder or thereunder.

 

ACKNOWLEDGMENT

 

You acknowledge that you have read this General Release Agreement, understand
its terms, and have had an opportunity to have answered to your satisfaction any
questions concerning the terms hereof.  You execute this General Release
Agreement voluntarily and of your own free will and choice, after having been
advised to seek your own legal counsel, without threat, coercion or duress,
intending to be legally bound.

 

 

 

 

 

/s/ Val John Christensen

 

Date:

June 10, 2012

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

WITNESS

 

--------------------------------------------------------------------------------

 